

116 HR 880 IH: Surface Transportation Investment Act of 2019
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 880IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Ms. Brownley of California introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to repeal loopholes for major integrated oil companies,
			 and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Surface Transportation Investment Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Close big oil tax loopholes
					Sec. 2. Modifications of foreign tax credit rules applicable to major integrated oil companies
			 which are dual capacity taxpayers.
					Sec. 3. Limitation on deduction for intangible drilling and development costs; amortization of
			 disallowed amounts.
					Sec. 4. Limitation on percentage depletion allowance for oil and gas wells.
					Sec. 5. Limitation on deduction for tertiary injectants.
					Sec. 6. Modification of definition of major integrated oil company.
					Title II—Transportation block grants
					Sec. 201. Use of revenue for transportation block grants.
				
			IClose big oil tax loopholes
			2.Modifications of foreign tax credit rules applicable to major integrated oil companies which are
			 dual capacity taxpayers
 (a)In generalSection 901 of the Internal Revenue Code of 1986 is amended by redesignating subsection (n) as subsection (o) and by inserting after subsection (m) the following new subsection:
					
						(n)Special rules relating to major integrated oil companies which are dual capacity taxpayers
 (1)General ruleNotwithstanding any other provision of this chapter, any amount paid or accrued by a dual capacity taxpayer which is a major integrated oil company (within the meaning of section 167(h)(5)) to a foreign country or possession of the United States for any period shall not be considered a tax—
 (A)if, for such period, the foreign country or possession does not impose a generally applicable income tax, or
 (B)to the extent such amount exceeds the amount (determined in accordance with regulations) which— (i)is paid by such dual capacity taxpayer pursuant to the generally applicable income tax imposed by the country or possession, or
 (ii)would be paid if the generally applicable income tax imposed by the country or possession were applicable to such dual capacity taxpayer.
									Nothing in this paragraph shall be construed to imply the proper treatment of any such amount not
 in excess of the amount determined under subparagraph (B).(2)Dual capacity taxpayerFor purposes of this subsection, the term dual capacity taxpayer means, with respect to any foreign country or possession of the United States, a person who— (A)is subject to a levy of such country or possession, and
 (B)receives (or will receive) directly or indirectly a specific economic benefit (as determined in accordance with regulations) from such country or possession.
 (3)Generally applicable income taxFor purposes of this subsection— (A)In generalThe term generally applicable income tax means an income tax (or a series of income taxes) which is generally imposed under the laws of a foreign country or possession on income derived from the conduct of a trade or business within such country or possession.
 (B)ExceptionsSuch term shall not include a tax unless it has substantial application, by its terms and in practice, to—
 (i)persons who are not dual capacity taxpayers, and (ii)persons who are citizens or residents of the foreign country or possession.
									.
				(b)Effective Date
 (1)In generalThe amendments made by this section shall apply to taxes paid or accrued in taxable years beginning after the date of the enactment of this Act.
 (2)Contrary treaty obligations upheldThe amendments made by this section shall not apply to the extent contrary to any treaty obligation of the United States.
					3.Limitation on deduction for intangible drilling and development costs; amortization of disallowed
			 amounts
 (a)In generalSection 263(c) of the Internal Revenue Code of 1986 is amended to read as follows:  (c)Intangible drilling and development costs in the case of oil and gas wells and geothermal wells (1)In generalNotwithstanding subsection (a), and except as provided in subsection (i), regulations shall be prescribed by the Secretary under this subtitle corresponding to the regulations which granted the option to deduct as expenses intangible drilling and development costs in the case of oil and gas wells and which were recognized and approved by the Congress in House Concurrent Resolution 50, Seventy-ninth Congress. Such regulations shall also grant the option to deduct as expenses intangible drilling and development costs in the case of wells drilled for any geothermal deposit (as defined in section 613(e)(2)) to the same extent and in the same manner as such expenses are deductible in the case of oil and gas wells. This subsection shall not apply with respect to any costs to which any deduction is allowed under section 59(e) or 291.
							(2)Exclusion
 (A)In generalThis subsection shall not apply to amounts paid or incurred by a taxpayer in any taxable year in which such taxpayer is a major integrated oil company (within the meaning of section 167(h)(5)).
 (B)Amortization of amounts not allowable as deductions under subparagraph (A)The amount not allowable as a deduction for any taxable year by reason of subparagraph (A) shall be allowable as a deduction ratably over the 60-month period beginning with the month in which the costs are paid or incurred. For purposes of section 1254, any deduction under this subparagraph shall be treated as a deduction under this subsection.
								.
 (b)Effective dateThe amendment made by this section shall apply to amounts paid or incurred in taxable years beginning after December 31, 2019.
				4.Limitation on percentage depletion allowance for oil and gas wells
 (a)In generalSection 613A of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
					
 (f)Application with respect to major integrated oil companiesIn the case of any taxable year in which the taxpayer is a major integrated oil company (within the meaning of section 167(h)(5)), the allowance for percentage depletion shall be zero.
						.
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019. 5.Limitation on deduction for tertiary injectants (a)In generalSection 193 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
					
						(d)Application with respect to major integrated oil companies
 (1)In generalThis section shall not apply to amounts paid or incurred by a taxpayer in any taxable year in which such taxpayer is a major integrated oil company (within the meaning of section 167(h)(5)).
 (2)Amortization of amounts not allowable as deductions under paragraph (1)The amount not allowable as a deduction for any taxable year by reason of paragraph (1) shall be allowable as a deduction ratably over the 60-month period beginning with the month in which the costs are paid or incurred.
							.
 (b)Effective dateThe amendment made by this section shall apply to amounts paid or incurred in taxable years beginning after December 31, 2019.
				6.Modification of definition of major integrated oil company
 (a)In generalSection 167(h)(5) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
					
 (C)Certain successors in interestFor purposes of this paragraph, the term major integrated oil company includes any successor in interest of a company that was described in subparagraph (B) in any taxable year, if such successor controls more than 50 percent of the crude oil production or natural gas production of such company.
						.
				(b)Conforming amendments
 (1)In generalSection 167(h)(5)(B) of the Internal Revenue Code of 1986 is amended by inserting except as provided in subparagraph (C),  after For purposes of this paragraph,. (2)Taxable years testedSection 167(h)(5)(B)(iii) of such Code is amended—
 (A)by striking does not apply by reason of paragraph (4) of section 613A(d) and inserting did not apply by reason of paragraph (4) of section 613A(d) for any taxable year after 2004, and (B)by striking does not apply in subclause (II) and inserting did not apply for the taxable year.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. IITransportation block grants 201.Use of revenue for transportation block grants (a)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
					
						9512.Transportation Block Grant Fund
 (a)EstablishmentThere is established in the Treasury a fund to be known as the Transportation Block Grant Fund consisting of such amounts as may be appropriated or credited to the fund as provided in this section or section 9602(b).
 (b)Transfer to fundThere is hereby appropriated to the fund such amounts as the Secretary estimates are equivalent to the increase in revenue received in the Treasury by reason of the enactment of title I of the Surface Transportation Investment Act of 2019, and the amendments made thereby.
 (c)Expenditures from the fundAmounts in the fund shall be available for making grants under the surface transportation block grant program established under section 133 of title 23, United States Code..
 (b)Clerical amendmentThe table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 9512. Transportation Block Grant Fund..
				